Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 January 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 9th Jany 1781
                        
                        I have been honored with your Excellency’s favors of the 22d and 25th of December and 1st instant. The
                            reasons assigned by your Excellency for declining, at this time, the enterprize, which I took the liberty to refer to your
                            consideration, are weighty, but the representation made by the Chevalier Destouche, of the impossibility of going to Sea
                            for want of Bread, renders the measure impracticable, had there been no other impediment.
                        The grounds, on which, your Excellency determined not to detach a single Regiment to New Haven, are perfectly
                            military. I would always wish to pursue a compact mode of cantonment, but I am often obliged to give up my Judgment and
                            risque some Men, to cover the Country and quiet the apprehensions of the people.
                        Your packet, addressed to the Chevalier de la Luzerne, was this day forwarded by a careful Gentleman to
                            Philadelphia.
                        I have received intelligence that the detachment under the command of General Leslie, which left Chesapeak
                            Bay the latter end of November, had again landed at Cape Fear in North Carolina. I have not learned whether Leslie seemed
                            inclined to establish a post upon the Coast, or to march up into the Country. I have the honor to be with great Respect
                            Your Excellency’s Most obt and humble Servt
                        
                            Go: Washington
                        
                    